Title: From Thomas Jefferson to Elisha Boudinot, 1 February 1799
From: Jefferson, Thomas
To: Boudinot, Elisha



Sir
Philadelphia Feb. 1. 99.

A friend of mine at Hanau in Germany, Baron Geismar, owning some shares (I believe three) in a copper mine in your neighborhood, has desired and authorised me to have them sold. having applied to the honourable mr Stockdon to recommend me to some person whom I might address for this purpose he was kind enough to permit me to use his name in addressing you. under that sanction I presume to write this letter. I am anxious to know for how much they can be sold, per share? and whether the sale could be made with a reservation to me, till I shall return home & be able to consult a former letter of Baron Geismer’s which I left there, to declare the sale then to be off or on? my reason for the latter proposition is that till I can see that letter again, I do not recollect how much these shares cost baron Geismar, & I should be unwilling to sell them to a loss. I have moreover left at home a blank power of attorney sent me to insert in it the name of the person whom I shall authorize to convey the shares & recieve the money. the paiment of the purchase money should be made quite easy, provided the principal were secured, and a recurrence to the delays of the law rendered unnecessary. I shall return home in March and could send a decision on the sale in all April. the circumstances of this case and my situation must be my apology for presuming to give you this trouble, and for asking information from you. accept assurances of the respect with which I am Sir
Your most obedt. servt

Th: Jefferson

